NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


DEANDRICK KEYON BACON,                      )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-504
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed November 7, 2018.

Appeal from the Circuit Court for Manatee
County; Hunter Carroll, Judge.

J. Andrew Crawford of J. Andrew Crawford,
P.A., Saint Petersburg, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, SLEET, and LUCAS, JJ., Concur.